United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-51389
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BRUCE TERRY,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. MO-03-CR-95-1
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Bruce Terry has moved for leave

to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Terry has filed a response,

arguing that his trial attorney provided ineffective assistance

and that the prosecutor engaged in misconduct by seeking to have

Terry sentenced as a career offender without investigating

Terry’s criminal history.   Terry also asserts that he did not

receive the benefit of the representations made by the prosecutor


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-51389
                                 -2-

to Terry’s attorney in order to obtain Terry’s guilty plea.

     Our independent review of the brief, Terry’s response, and

the record discloses no nonfrivolous issue for appeal.   To the

extent that Terry raises claims of ineffective assistance of

counsel, the record is not adequately developed for us to

consider this issue on appeal.   See United States v. Sanchez-

Pena, 336 F.3d 431, 445-46 (5th Cir. 2003).   Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.